Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          09-AUG-2019
                                                          08:05 AM
                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           JUSTIN T. WOLCOTT,
                    Petitioner/Petitioner-Appellant,

                                  vs.

     ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAI#I,
                 Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 1DAA-15-0004)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant Justin T. Wolcott’s
application for writ of certiorari, filed on June 30, 2019, is
hereby accepted and will be scheduled for oral argument.        The
parties will be notified by the appellate clerk regarding
scheduling.
           DATED:    Honolulu, Hawai#i, August 9, 2019.
                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson